Walker, J.: So far as we can gather from the suggestions made in support of this motion, the grounds alleged, if available at all to the party relying upon them, appear to be of a character such as may be interposed as a defence at law in the condemnation proceedings now pending in the county court, so that, even conceding that this court has the power to order a stay of those proceedings, it would not be an appropriate exercise of such a jurisdiction. The defence being of a character which may be made at law, there is no reason for ordering a stay of proceedings in the court in which it may be interposed. Should the defence not be allowed in the county court,-the railroad companies have their remedy by appeal to the proper tribunal, where the case may be reviewed. Motion denied.